         Case 1:07-cv-09227-SHS Document 427 Filed 02/27/19 Page 1 of 1




Jillian L. McNeil
BALESTRIERE FARIELLO                                                                 02/27/2018
225 Broadway, 29th Floor
New York, New York 10007
T: +1-646-912-8463
F: +1-212-208-2613
jillian.mcneil@balestrierefariello.com
www.balestrierefariello.com
                                                                 February 25, 2019

SENT VIA E-MAIL (Netburn_NYSDChambers@nysd.uscourts.gov)
Hon. Sarah Netburn
United States Magistrate Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

         Re:      Rodriguez, et al. v. It’s Just Lunch International, et al.,
                  Case No.: 07-CV-9227 (SHS)(KNF)

Dear Judge Netburn:

       I am Class Counsel in the above-referenced matter and I write on behalf of all
parties to respectfully request an adjournment of the date to file all pre-trial documents
while the parties continue to finalize settlement.

      The joint pretrial order, proposed jury charges, proposed verdict form, any
motions in limine, and proposed voir dire are currently due on March 4, 2019, while the
oppositions to any motions in limine are due on March 11. If settlement is successful,
then such documents will be unnecessary. In the event settlement discussions break
down, then the parties request the opportunity to reschedule these dates at the Court’s
convenience for a reasonable time before trial.

         This is the parties’ first request for an adjournment of these dates.



The parties' request is GRANTED. The joint pretrial order, Respectfully
                                                            proposed jury submitted,
                                                                          charges, proposed verdict
form, proposed voir dire, and any motions in limine shall be submitted by Monday, April 1, 2019.
Oppositions to any motions in limine shall be filed by Monday, April 8, 2019.

SO ORDERED.
                                                                 Jillian L. McNeil
 February 27, 2019
 New York,
cc:         New of
       Counsel   York
                   Record
